Citation Nr: 0001080	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-31 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for deep venous 
insufficiency of the left leg, to include service connection 
secondary to service-connected Sjogren's syndrome.  

2.  Entitlement to an increased evaluation for Sjogren's 
syndrome, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance  



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from July 1973 to September 
1986.  

The current appeal originated with a rating decision dated in 
September 1996 in which the Regional Office (RO) denied 
service connection for deep venous insufficiency of the left 
leg secondary to Sjogren's syndrome and granted a 60 percent 
evaluation for Sjogren's syndrome, effective in March 1996.  
The veteran subsequently perfected an appeal of that 
decision; and a hearing was held at the RO in June 1999 
before the undersigned, a member of the Board of Veterans' 
Appeals (Board).  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  No competent medical evidence is of record that would 
establish that the veteran currently has vasculitis which is 
causally related to service or to any incident or event 
therein, or which shows that such a disability is 
etiologically related to his service-connected Sjogren's 
syndrome or has been aggravated by that service-connected 
disability.  

3.  No competent medical evidence is of record that would 
establish that the veteran currently has deep venous 
insufficiency of the left leg which is etiologically related 
to his service-connected Sjogren's syndrome or has been 
aggravated by that service-connected disability.   

4.  The veteran has deep venous insufficiency of the left leg 
which had its onset in service.  

5.  The veteran's Sjogren's syndrome is not productive of 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations which are totally incapacitating.  

6.  The veteran's Sjogren's syndrome is not productive of 
frequent exacerbations which produce severe impairment in 
health.  

7.  The veteran's Sjogren's syndrome is not productive of 
compensable limitation of motion of any affected joints; any 
compensable impairment in visual acuity; more than moderate 
hoarseness and moderate inflammation of the mucous membranes; 
more than moderate incomplete paralysis of the seventh 
cranial nerve; more than severe incomplete paralysis 
interfering with sensation in the mucous membranes due to dry 
mouth; more than moderate incomplete paralysis interfering 
with sensation in the mucous membranes of the nose; more than 
slight disfigurement on the left side of the head; and no 
more than moderate disfigurement on the right side of the 
head.  


CONCLUSIONS OF LAW

1.  Vasculitis was not incurred in or aggravated by service; 
nor is such disorder secondary to the veteran's service-
connected Sjogren's syndrome.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  Deep venous insufficiency of the left leg is not 
secondary to the veteran's service-connected Sjogren's 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310 
(1999).

3.  Deep venous insufficiency of the left leg was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

4.  The criteria for an evaluation in excess of 60 percent 
for Sjogren's syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 6350, 
6516 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.25, 4.40, 
4.45, 4.59, 4.71, 4.84a, Part 4, Diagnostic Codes 5206, 5207, 
5208, 5213, 5260, 5261, 6350, 6516, 7800, 7819, 8207, 8209 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Deep Venous Insufficiency of the Left Leg

Initially, in light of evidence discussed below, the Board 
finds that the veteran's claim for entitlement to service 
connection for deep venous insufficiency of the left leg is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

The Board also notes that entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
secondary service connection for a disability is warranted 
when that disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is also warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran testified at the Board hearing in June 1999 that 
he was first diagnosed with venous insufficiency of the left 
leg while in the Air Force.  According to a service medical 
record dated in November 1976, the veteran had recurrent 
erythematous macular eruptions over the lower legs and dorsum 
of the feet which faded after a couple of days into brownish 
macular lesions.  It was also noted that the eruptions had 
previously faded away completely but that the brownish 
lesions had persisted with occasional spread over the knees 
and onto the thighs with associated edema and stiffness of 
the knees and ankles over the previous few years.  A service 
medical record dated in January 1981 shows that an 
examination of the veteran's extremities revealed stasis 
dermatitis involving both lower extremities.  The veteran was 
referred to the dermatology department.  It was noted that 
the veteran first noticed irregular crops of red eruptions on 
his lower legs at age twelve.  The assessment was a skin 
condition associated with Sjogren's syndrome.  

The veteran was hospitalized in March 1981.  At that time, 
examination revealed changes which appeared to be stasis 
dermatitis over both lower extremities, and the examiner 
described such changes as very extensive, especially 
considering the veteran's age.  The initial impression was 
dermatological changes over the lower extremities, possibly 
stasis dermatitis.  According to the hospital record, the 
veteran was sent to the dermatology clinic where it was felt 
that he had a pigmented purpura, probably hyperglobulinemia 
purpura, associated with Sjogren's syndrome; however, 
cryoglobulin tests were negative.  

The veteran was hospitalized again in July 1986.  At that 
time, examination revealed a small healing ulcer in the right 
medial aspect of the ankle and what appeared to be some 
hemosiderin type changes bilaterally in the lower distal 
extremities.  There was no diagnosis which specifically 
referred to either of the lower extremities. 

Service hospital records dated in August 1986 show that there 
were bilateral purpuric lesions on the lower extremities with 
a 1 cm. squared resolving medial ulceration of the right 
medial pretibial area.  A right venogram was normal.  The 
final diagnoses did not include any reference to the lower 
extremities.  

The Board will also summarize the medical evidence pertinent 
to the current claim since service.  A VA hospital discharge 
summary dated in October 1989 shows that the veteran 
underwent debridement and split thickness skin graft of the 
left medial calf.  According to the hospital summary, the 
veteran presented with a chronic, nonhealing ulcer of the 
medial aspect of his left calf which had developed following 
a traumatic injury to the mid shin area two years prior to 
admission.  The ulcer had progressed to a shallow ulcer, 
which had basically waxed and waned in size, but had never 
completely healed.  It was noted that the veteran also had 
some element of venous stasis and that his wound worsened 
when his lower extremity was placed in a dependent position 
for extended periods of time.  

The diagnoses at a VA examination performed in November 1989 
included ulceration of the lower left leg, treated 
satisfactorily at this time by split-thickness graft, 
possibly related to Sjogren's syndrome.  

A May 1990 VA outpatient treatment record shows that the 
veteran had a lower left leg ulcer diagnosed as venous stasis 
with history of Sjogren's.  Another VA outpatient treatment 
record dated in July 1990 shows that the veteran had 
Sjogren's and had had a problem with vasculitis.  At that 
time, the veteran was being treated for an ulceration on the 
mid lower left leg area.  

A private medical record dated in November 1995 shows that 
the veteran had a venous stasis ulcer over the medial aspect 
of his left ankle.  

The report of a private medical examination in January 1997 
shows that examination of the extremities revealed that there 
were changes of venostasis; and the impression was Sjogren's 
syndrome, history of non-Hodgkin's lymphoma and new parotid 
swelling.  

The veteran has submitted excerpts from medical texts and 
information from Internet web sites that show that Sjogren's 
syndrome can affect blood vessels.  Those materials also show 
that patients with Sjogren's syndrome may develop vasculitis 
and that the skin is the most commonly affected organ.  The 
evidence of record includes the results of a private medical 
examination in November 1997, at which the examiner 
specifically addressed the issue of whether the veteran had 
vasculitis.  The examiner reported that there was no evidence 
that the veteran had ever been truly diagnosed with 
vasculitis.  Examination revealed bilateral lower extremity 
evidence of venostasis.  Also, the report of that examination 
includes an assessment of stasis dermatis without any 
evidence of active vasculitis.  Additionally, the examiner 
related:

We had a long discussion with the patient 
that we feel that there is no active 
vasculitis.  We told the patient that he 
is correct that there is a large number 
of patients that will develop vasculitis 
secondary to Sjogren's, but he does not 
have a vasculitis at this time.  We 
cannot say that this patient ever had a 
vasculitis, as he would like us to 
corroborate today, as there is just not 
sufficient evidence to prove this.  We 
informed the patient that we could send a 
letter to [J.H.] in the Veterans Service 
stating that patients with Sjogren's may 
develop vasculitis, but as stated above, 
we do not have any evidence that the 
patient has a past history of vasculitis, 
and he certainly does not have vasculitis 
today.  

Thus, there is probative medical evidence against finding 
that the veteran has vasculitis due to service-connected 
Sjogren's syndrome; and there is no competent evidence that 
the veteran had vasculitis in service, that he has vasculitis 
which has been aggravated by Sjogren's syndrome, or that he 
currently has vasculitis.  

The veteran also asserts that he has deep venous 
insufficiency of the left leg due to his service-connected 
Sjogren's syndrome.  The evidence of record includes medical 
evidence which specifically addresses whether the veteran has 
deep venous insufficiency of the left leg and the 
relationship of that disorder to the veteran's service-
connected Sjogren's syndrome.  

A VA examination of the skin in April 1996 revealed some 
evidence of leg distention with some stasis dermatitis.  It 
was noted that Doppler studies of the left leg showed left 
deep venous insufficiency.  The final diagnosis was left deep 
vein insufficiency.  

The report of a VA examination for systemic conditions 
performed in April 1996 includes a diagnosis of deep venous 
insufficiency of the left leg.  According to that examination 
report:

Regarding the skin changes and the 
ulceration on his leg, it would appear 
that this most likely is due to his 
venous insufficiency rather than having 
any relationship to Hodgkin's, Sjogren's 
syndrome or chemotherapy, as these three 
conditions apparently all arose at the 
same time, either shortly before or 
shortly after discharge.  It would be 
difficult to rule out the possibility of 
enlarged groin nodes having an adverse 
effect on venous return in the left lower 
leg which could set up a phlebitis or 
vein insufficiency; however, the veteran 
does not apparently allege this.  While 
the lymphoma can be connected to the 
Sjogren's syndrome, it would be difficult 
with the present information to connect 
the venous insufficiency to this.  It 
should be noted with his veins that there 
were no distended veins in evidence which 
would be necessary for the performance of 
the Perthes or the Trendelenburg tests.  

Thus, while there is competent evidence that the veteran 
currently has stasis dermatitis, there is competent medical 
evidence against finding that stasis dermatitis is due to the 
veteran's service-connected Sjogren's syndrome.  Moreover, 
there is no competent evidence tending to show that the 
veteran's current stasis dermatitis was caused by or has been 
aggravated by the service-connected Sjogren's syndrome.  

As discussed above, there is competent evidence 
contemporaneous with service which shows that stasis dermatis 
was present during service, the service medical records, and 
there is competent evidence that such disorder is currently 
present, the report of the April 1996 VA examination.  Also, 
according to Dorland's Illustrated Medical Dictionary, 452 
(27th ed. 1988), stasis dermatitis is due to venous 
insufficiency.  Additionally, medical evidence dated after 
service relates skin changes and the ulcerations on his left 
leg, which were also manifested throughout service, to venous 
insufficiency.  Moreover, while there is no specific medical 
opinion tending to link the stasis dermatis present now to 
the stasis dermatitis present in service, he was treated for 
stasis dermatitis on more than one occasion in service and 
ulcers of the left lower extremity shortly before his 
separation from service and on more than one occasion since 
service.  

While a January 1981 service medical record shows that there 
was stasis dermatitis of the legs, a dermatological 
examiner's assessment was a skin condition associated with 
Sjogren's syndrome and it was noted that the veteran first 
noticed irregular crops of red eruptions on his lower legs at 
age twelve, the veteran's enlistment medical examination in 
July 1973 included normal clinical evaluations of the lower 
extremities and skin.  Moreover, there is no competent 
evidence, and thus clear and unmistakable evidence, that deep 
venous insufficiency of the left leg existed prior to 
service.  Therefore, the Board does not find that the 
presumption of soundness has been rebutted in this case.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's current deep venous 
insufficiency of the left leg had its onset in service.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding in order to try to obtain additional evidence would 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
deep venous insufficiency of the left leg was incurred in 
service.  38 U.S.C.A. § 5107(b).  

Finally, with regard to the reference to Dorland's 
Illustrated Medical Dictionary, as the information obtained 
from that source was used in granting benefits, the Board 
finds that any violation of Thurber v. Brown, 5 Vet. App. 119 
(1993), is not prejudicial to the veteran.  


II.  Sjogren's Syndrome

The Board finds that the claim for entitlement to an 
increased evaluation for Sjogren's syndrome is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in February 1987, the RO 
essentially granted service connection for Sjogren's disease, 
including parotid lymphoma but deferred evaluation of that 
disability until a VA examination was performed.  In July 
1987, the RO assigned a 100 percent evaluation for Sjogren's 
disease, including parotid lymphoma, under Diagnostic 
Code 6819 of the VA Schedule of Rating Disabilities, 
effective in September 1986.  38 C.F.R. Part 4.  According to 
the rating decision, Sjogren's disease had its onset prior to 
service and was aggravated by service and the lymphoma, which 
appeared during service, was a manifestation of Sjogren's 
disease.  In a July 1989 rating decision, the RO noted that 
the veteran last had chemotherapy in 1986 and reduced the 
evaluation for parotid lymphoma, Sjogren's disease, from 100 
percent to 10 percent under Diagnostic Codes 7343-7305, 
effective in November 1989.  In October 1990, the RO granted 
a 30 percent rating for parotid lymphoma, Sjogren's disease, 
under Diagnostic Codes 6399-6350, effective in November 1989.  
As noted above, the current appeal originated with a rating 
decision that granted a 60 percent evaluation for Sjogren's 
syndrome, effective in March 1996.  The 60 percent rating was 
assigned under the provisions of Diagnostic Codes 6399-6350 
of the VA Schedule of Rating Disabilities.  38 C.F.R. Part 4.  

Prior to August 1996, under Diagnostic Code 6350, 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations which were totally incapacitating warranted a 
100 percent evaluation.  Residuals such as joint, renal, 
pleural, etc., were rated under the appropriate system, but 
not combined under Diagnostic Code 6350.  The higher 
evaluation was assigned.  38 C.F.R. Part 4.

Under the current provisions of Diagnostic Code 6350, a 60 
percent evaluation is warranted for exacerbations occurring 
two or three times per year and lasting for a week or more at 
a time; and a 100 percent evaluation is warranted for 
frequent exacerbations, producing severe impairment of 
health.  Additionally, the disability is evaluated either by 
combining the evaluations for residuals under the appropriate 
systems, or by evaluating said disability under Diagnostic 
Code 6350, whichever results in a higher evaluation.  
38 C.F.R. Part 4.  

The Board notes that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider both the new and old regulations in 
evaluating Sjogren's syndrome.  Additionally, in Rhodan v. 
West, 12 Vet. App. 55, (1998), the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) held that the Board 
could not apply the revised rating schedule to a claim prior 
to the effective date of the liberalizing legislation.  

In determining whether an evaluation of 100 percent 
evaluation under the current provisions of Diagnostic 
Code 6350 is warranted, the Board will summarize the 
pertinent medical evidence.  The Board also notes the 
veteran's contention and testimony that the residuals of his 
Sjogren's syndrome include dry eyes, dry mouth, joint 
swelling and pain in his ankles, knees and hips, rectal 
problems, including hemorrhoids, fatigue, tightening in his 
hands, and twisting of his index fingers.  The Board notes 
that the veteran is separately service-connected for 
peripheral neuropathy of the left foot, peripheral neuropathy 
of the right foot and hemorrhoids, and evaluation of those 
disabilities is not an issue currently on appeal before the 
Board.  

The report of a VA examination for systemic conditions dated 
in April 1996 shows that there was no renal impairment and no 
mental changes.  With regard to anemia, a complete blood 
count was within normal limits.  The diagnoses included 
clinical evidence of Sjogren's syndrome.  

A VA visual examination performed in July 1996 revealed dry 
eye symptoms which the examiner described as minimal.  A VA 
examination in January 1997 revealed mildly dry eyes and a 
mild conjunctival infection.  According to a VA medical 
record dated in January 1997, the veteran's eyes were mildly 
dry with no obvious abrasions of cornea but mild conjunctival 
injection.  At a January 1997 private medical examination, 
the veteran reported having photophobia secondary to his 
Sjogren's syndrome and wearing dark glasses frequently.  
According to the private examination report in November 1997, 
the veteran had typical findings secondary to his Sjogren's 
disease; and the examiner indicated that those findings 
included dry mucous membranes in his eyes.  According to a VA 
medical record dated in May 1997, the veteran's primary 
symptom of Sjogren's syndrome was dry eye syndrome.  

The veteran underwent a VA dental examination in October 
1996.  That examiner diagnosed xerostomia or dry mouth due to 
decreased salivary gland function which is part of Sjogren's 
disease.  At a VA examination in January 1997, mucous 
membranes of the mouth were described as very dry.  A January 
1997 VA medical record also shows that the mucus membranes of 
the mouth were described as very dry.  However, a private 
medical examination in January 1997 revealed that the veteran 
had moist oral mucosa.  Another January 1997 private medical 
examination revealed that the oral mucosa was quite dry.  
However, another private examination in January 1997 revealed 
moist oral mucosa.  According to the November 1997 private 
examiner, referred to above, the veteran's typical findings 
secondary to his Sjogren's disease also included dry mucous 
membranes in his mouth.  

The January 1997 VA examination, which revealed mildly dry 
eyes and a mild conjunctival infection, also revealed that 
the mucous membranes of the nose were dry.  The January 1997 
VA medical record also shows that the mucous membranes of the 
nose were dry; and a November 1997 statement from a private 
physician also indicated that the veteran's typical findings 
of Sjogren's syndrome included dry mucous membranes in his 
nose.  

At the January 1997 VA examination, the parotids were 
enlarged and firm.  One of the January 1997 private medical 
examinations revealed a swollen right parotid gland.  At 
another January 1997 private medical examination, the right 
parotid gland was markedly enlarged with measurements of 
approximately 5 by 7 cm. but nontender, nonmobile and very 
hard.  The left parotid was only slightly prominent.  A third 
January 1997 private examination also revealed that the right 
parotid gland was swollen.  According to a letter dated in 
January 1997 from William M. Lydiatt, M.D., a private 
physician, the veteran had a five to six month history of 
bilateral parotid swelling.  Dr. Lydiatt related that the 
left side went down on its own but that the swelling on the 
right side had been persistent.  Examination revealed 
bilateral parotid swelling, greater on the right than on the 
left.  A February 1997 private examination report shows that 
the veteran had right parotid swelling but that it was not 
increasing in size.  According to the private examination 
report in November 1997, examination revealed right parotid 
swelling which was hard but nontender to palpation.  

The April 1996 VA examination for systemic conditions, 
referred to above, included a musculoskeletal examination 
which revealed no significant abnormalities.  At a July 1996 
VA examination of the joints, the veteran complained of 
continuous joint pain and swelling together with some joint 
filling.  The examining physician diagnosed Sjogren's 
syndrome having increased rheumatoid manifestations.  
Examination revealed tenderness of the hands, knees and 
elbows.  With regard to range of motion, both elbows had 135 
degrees of motion and the knees had 128 degrees of flexion.  
There were no problems with the elbows with pronation and 
supination.  With regard to the hands, range of motion of all 
fingers was 90 degrees or greater.  He could easily oppose 
his thumb and all fingers and he could touch fingertips to 
the transverse line across the palm of the hand.  

Also at the VA examination in January 1997, examination of 
the hands revealed no synovitis and no stiffness.  At the 
latter January 1997 private medical examination, the veteran 
reported no change in strength and no myalgias or arthralgias 
on examination of the musculoskeletal system.  At the private 
examination in November 1997, the examined included arthritis 
primarily affecting his hands in listing the veteran's 
typical findings secondary to his Sjogren's disease.  On 
examination, the veteran's shoulders, elbows, wrists, hands 
and knees were without synovitis.  

Thus, while various symptoms have been medically determined 
to be residuals of the veteran's Sjogren's syndrome, the 
preponderance of the probative evidence is against finding 
that his Sjogren's syndrome is productive of what could 
reasonably be considered severe impairment of health.  As the 
evidence discussed above shows, the veteran's primary symptom 
of Sjogren's syndrome is dry eyes.  He also experiences dry 
mouth and dry mucous membranes of the nose and tenderness of 
various joints.  Additionally, while there is probative 
evidence of swelling of the parotids, they are consistently 
nontender.  The evidence is against finding that such 
symptoms are productive of severe impairment.  The 
preponderance of the evidence is also against finding that 
the veteran's Sjogren's syndrome is productive of 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations which are totally incapacitating.  

The Board will also determine whether a rating in excess of 
60 percent is warranted by evaluating the various residuals 
of Sjogren's syndrome under the appropriate systems and 
combining those ratings.  38 C.F.R. Part 4, Diagnostic 
Code 6350 (1999).  

According to Plate II of the VA Schedule for Rating 
Disabilities, which provides a standardized description of 
ankylosis and joint movement measurement, the standard range 
of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71.  Limitation of flexion 
of the leg is evaluated under the provisions of Diagnostic 
Code 5260; and limitation of extension of the leg is 
evaluated under the provisions of Diagnostic Code 5261.  
Flexion limited to 60 degrees warrants a noncompensable 
evaluation; and flexion limited to 45 degrees warrants a 10 
percent evaluation.  Extension limited to 5 degrees warrants 
a noncompensable evaluation; and extension limited to 10 
degrees warrants a 10 percent evaluation. While the July 1996 
VA examination of the joints revealed tenderness of the 
knees, the knees had 128 degrees of flexion; and there is no 
probative evidence that the criteria for a compensable 
evaluation for limitation of motion of either knee are met.  

Additionally, limitation of flexion of the forearm is 
evaluated under the provisions of Diagnostic Code 5206.  
Limitation of extension of the forearm is evaluated under the 
provisions of Diagnostic Code 5207.  According to Plate I, 
the range of motion of the elbow is from 0 to 145 degrees.  
38 C.F.R. § 4.71.  Flexion of the either forearm limited to 
100 degrees warrants a 10 percent evaluation; and flexion of 
either forearm limited to 110 degrees warrants a 
noncompensable evaluation.  Extension of the minor forearm 
limited to 90 or 75 degrees warrants a 20 percent evaluation; 
and extension of that forearm to 60 or 45 degrees warrants a 
10 percent evaluation.  Extension of the major forearm 
limited to 75 degrees warrants a 20 percent evaluation; and 
extension of that forearm to 60 or 45 degrees warrants a 10 
percent evaluation.  Under the provisions of Diagnostic 
Code 5208, when flexion is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent evaluation 
is warranted for either forearm.  38 C.F.R. Part 4.  

As discussed above, the July 1996 VA examination of the 
joints revealed tenderness of the elbows.  Additionally, both 
elbows had 135 degrees of motion; and there is no probative 
evidence that the criteria for limitation of flexion or the 
criteria for limitation of extension of either elbow are met.  

Impairment of supination and pronation is evaluated under the 
provisions of Diagnostic Code 5213.  38 C.F.R. Part 4.  
However, the July 1996 VA examination of the joints revealed 
no problems with the elbows with pronation and supination; 
nor is there any probative evidence of any limitation of 
pronation or supination of either elbow.  

The Board also notes that, when a condition not listed in the 
VA Schedule of Rating Disabilities is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

With regard to the veteran's complaints involving his eyes, 
competent medical evidence has related his dry eyes to his 
service-connected Sjogren's syndrome.  A VA visual 
examination in July 1996 revealed that visual acuity was 
20/20.  A VA examination in May 1997 revealed visual acuity 
of 20/20 in the right eye and 20/20-1 in the right eye.  
Additionally, there is no probative evidence that the 
veteran's dry eyes caused by Sjogren's syndrome is productive 
of impairment of visual acuity which would met the criteria 
for a compensable rating.  38 C.F.R. § 4.84a.  

Aside from possible disfigurement, the preponderance of the 
evidence is against finding that the veteran's swollen 
parotids are productive of any ascertainable impairment which 
would warrant a compensable rating.  However, evaluating them 
as analogous to benign growths of the skins, under Diagnostic 
Code 7819 and 7800, the Board finds that the enlarged left 
parotid is productive of no more than slight disfigurement 
and the enlarged right parotid is productive of no more than 
moderate disfigurement.  There is no probative evidence that 
they cause marked or unsightly deformity of the eyelids, lips 
or auricles.  38 C.F.R. Part 4.  

The Board notes that the RO also considered the provisions of 
Diagnostic Code 8207 in evaluating the veteran's residuals of 
Sjogren's syndrome.  Under that Diagnostic Code, for 
impairment of the seventh (facial) cranial nerve, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis; a 20 percent evaluation is warranted for severe 
incomplete paralysis; and a 30 percent evaluation is 
warranted for complete paralysis.  Additionally, the ratings 
are dependent upon relative loss of innervation of facial 
muscles.  38 C.F.R. Part 4.  While a July 1996 VA examination 
revealed diminished prick sensations involving the veteran's 
face, there is no probative evidence that the veteran's 
Sjogren's syndrome is productive of what could reasonably be 
considered more than moderate incomplete paralysis of the 
seventh cranial nerve.  

Additionally, paralysis of the ninth (glossopharyngeal) 
cranial nerve is evaluated under the provisions of Diagnostic 
Code 8209.  Under that Diagnostic Code, a 30 percent rating 
is warranted for complete paralysis, a 20 percent rating is 
warranted for severe incomplete paralysis, and a 10 percent 
rating is warranted for moderate incomplete paralysis.  
Evaluation depends upon the relative loss of ordinary 
sensation in the mucous membrane of the pharynx, fauces and 
tonsils.  38 C.F.R. Part 4.  Even assuming the veteran's very 
dry mouth could be considered productive of severe incomplete 
paralysis affecting ordinary sensation and his dry nose could 
be considered productive of moderate incomplete paralysis 
affecting ordinary sensation, in light of the Board's other 
findings in this case, the combined rating for the veteran's 
residuals of Sjogren's syndrome would not exceed the 
currently assigned 60 percent evaluation under Diagnostic 
Code 6350.  38 C.F.R. § 4.25.  

Also with regard to the veteran's complaints of dry mouth, 
the Board notes that a 10 percent rating is warranted for 
hoarseness with inflammation of the cords or mucous membrane 
under the current provisions of Diagnostic Code 6516.  The 
criteria for a 30 percent evaluation under that Diagnostic 
Code include hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration or pre-malignant changes on 
biopsy.  Under the provisions of Diagnostic Code 6516 in 
effect when this appeal began, the criteria for a 30 percent 
evaluation were severe chronic laryngitis with marked 
pathological changes such as inflammation of the vocal cords 
or mucous membranes, thickening or nodules of the vocal cords 
or submucous infiltration and marked hoarseness.  The 
criteria for a 10 percent evaluation under the previous 
criteria were status post tonsillectomy is moderate with 
catarrhal inflammation of cords or mucous membrane and 
moderate hoarseness.  Based on the evidence discussed above, 
the Board finds that the criteria for 10 percent rating more 
closely reflect the severity of the veteran's dry mouth 
symptoms than the criteria for a 30 percent rating under both 
the new and old diagnostic codes.  38 C.F.R. Part 4.

Thus, for the reasons discussed above, the Board finds that 
the preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 60 percent under 
Diagnostic Code 6350 or when the residuals of Sjogren's 
syndrome are rated separately and the ratings combined.  
38 C.F.R. § 4.25.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased rating for Sjogren's 
syndrome.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for deep venous insufficiency of the left 
leg is granted.  

An increased evaluation for Sjogren's syndrome is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

